431 S.W.2d 2 (1968)
W. R. COLEMAN et al., Petitioners,
v.
Bryan W. FORISTER, Jr., et al., Respondents.
No. B-524.
Supreme Court of Texas.
July 24, 1968.
Rehearing Denied July 24, 1968.
*3 Holloway & Holloway, Sterling Holloway, James R. Sloan, John W. Stayton, Austin, for petitioners.
Leonard L. Franklin, J. Malcolm Robinson, Austin, for respondents.

PER CURIAM.

ON MOTION FOR REHEARING, APPLICATION FOR WRIT OF ERROR
Petitioners request that we note the rationale of our refusal of writ of error (n.r.e.) since the court of civil appeals had three alternative bases for its decision. 418 S.W.2d 550. A majority of the court approves the holding of the court of civil appeals that in view of surrounding circumstances, the following language, as a matter of law, gives the grantees an unrestricted right to use the full 160 by 420 foot lot in controversy for ingress and egress to Bee Creek:
"`This grant is specifically understood to cover only a one-foot strip of land bordering the water's edge, together with the use of the land under the waters of Bee Creek that lies directly north of each space which may be used for the purpose of boat dockage. Each grantee in this deed is given the additional right of ingress and egress over the lands of grantor that lie between the property of Arlyn Smith and A. S. Hull, to the above described spaces and/or tracts. Each grantee is given the right to use the walk-way immediately south of the grants herein made for purposes of access to the various tracts, provided that no obstructions are placed upon said walk-way that would prevent the free use of such walk-way by any and all of the grantees here-in mentioned.'"
Therefore, the motion for rehearing is overruled.